     Case 4:21-cv-02271 Document 1 Filed on 07/14/21 in TXSD Page 1 of 6



                   THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

EMMANUEL GEOVANNY MARTINEZ,        §
                                   §
     Plaintiff,                    §
                                   §
v.                                 § CIVIL ACTION NO. 4:21-cv-2271
                                   §
WAREHOUSE WHEEL & TIRE,            §
L.L.C., and JOSE SALDANA,          §
INDIVIDUALLY,                      §
                                   §
     Defendants.                   §

                      PLAINTIFF’S ORIGINAL COMPLAINT

                             SUMMARY OF SUIT

     1.    Defendant Warehouse Wheel & Tire, L.L.C. (the “Company”)

offers full service wheel repair and tire facility, specifically

but without limitation, servicing luxury and high line automobile

dealerships. The Company is owned and operated by Jose Saldana

(“Saldana”). Reference to the “Defendants” is collectively to the

Company and Saldana.

     2.    Unfortunately, the Defendants failed to pay their non-

exempt    employee,    Plaintiff    Emmanuel    Geovanny    Martinez       (the

“Plaintiff”), overtime compensation for the overtime hours that he

worked in violation of the Fair Labor Standards Act, 29 U.S.C. §

207 (2021)(“FLSA”).

                          JURISDICTION AND VENUE

     3.    This Court has subject matter jurisdiction under 29

U.S.C. § 216(b)(2021) and 28 U.S.C. § 1331 (2021).

     4.    The Plaintiff brings this Complaint in the district in
    Case 4:21-cv-02271 Document 1 Filed on 07/14/21 in TXSD Page 2 of 6



which the Company does business and where a substantial portion of

the conduct charged herein occurred.              As such, venue is proper in

this district pursuant to 28 U.S.C. § 1391(b)(2021).

                                   THE PARTIES

     5.    The Plaintiff was employed by the Company since October

2018 as a machine operator and, for a time, as a working night

manager. In performing his duties for the Company, the Plaintiff

engaged in commerce or in the production of goods for commerce.

     6.    The Company, an enterprise engaged in commerce, is a

Texas   limited   liability     company       with   its   principal    place      of

business located     in     Houston,   Texas.        The     Company   has    acted,

directly or indirectly, in the interest of an employer with respect

to the Plaintiff.         The Company may be served with process by

serving Jose Saldana, its registered agent, at 820 FM 1960 E.,

Houston, Texas 77073.

     7.    Saldana    has    acted,    directly      or    indirectly,       in   the

interest of an employer with respect to the Plaintiff.                       Saldana

may be served with process at 820 FM 1960 E., Houston, Texas 77073.

                                   BACKGROUND

     8.    The    Company    has    been     in   business    for   approximately

fifteen (15) years and offers full service wheel repair and tire

replacement. During the past three (3) years, the Company has

generated gross annual revenues of at least $500,000.00.

     9.    The Plaintiff was employed by the Company as a machine


                                       -2-
    Case 4:21-cv-02271 Document 1 Filed on 07/14/21 in TXSD Page 3 of 6



operator and, prior to 2019, as a working supervisor.

     10.   The Plaintiff typically worked between ten (10) and

thirteen (13) hours per day, six (6) days per week.          Although the

Plaintiff regularly worked far in excess of forty (40) hours per

week, he was paid a day rate for all of his hours worked.                 As a

non-exempt employee, the Plaintiff was entitled to be paid at an

overtime rate of pay for all hours worked in excess of forty (40)

hours in a workweek. 29 U.S.C. § 207 (2021).

     11.   The Plaintiff resigned when the Company informed its

employees on May 14, 2021, that they would not be paid in full for

work performed because “money was tight.”

     12.   No exemption excuses the Defendants from paying the

Plaintiff overtime compensation for all hours worked over forty

(40) hours each work week.       Nor have the Defendants made a good

faith effort to comply with the FLSA. Instead, the Defendants

knowingly, willfully, or with reckless disregard carried out an

illegal pattern or practice regarding unpaid overtime compensation

with respect to the Plaintiff.

     13.   Saldana has a substantial financial interest in the

Company and has been directly involved in:

     a.    the hiring and firing of its employees;

     b.    its day-to-day operations as they relate to
           defining the terms of employment, workplace
           conditions, and the level of compensation to be
           received by its employees;

     c.    its finances; and

                                    -3-
    Case 4:21-cv-02271 Document 1 Filed on 07/14/21 in TXSD Page 4 of 6




     d.    corporate decisions.

                                 CAUSES OF ACTION

                      A. Unpaid Overtime Compensation

     14.   The Plaintiff regularly worked in excess of forty (40)

hours per week for which he was not compensated at an overtime rate

of pay.

     15.   As a non-exempt employee, the Plaintiff was entitled to

be paid overtime compensation for all hours worked in excess of

forty   (40)   hours    in   a    workweek.    29   U.S.C.    §   207(a)   (2021).

Accordingly,    the    Defendants’       practice    of    failing   to    pay   the

Plaintiff overtime compensation was and is a clear violation of the

FLSA.

     16.   No exemption excused the Defendants from paying the

Plaintiff overtime compensation for hours worked over forty (40)

hours in a workweek.         Nor did the Defendants make a good faith

effort to comply with the FLSA. Instead, the Defendants knowingly,

willfully, or with reckless disregard carried out their illegal

pattern or practice regarding overtime compensation with respect to

the Plaintiff.

     17.   Accordingly,          the   Plaintiff    is    entitled   to    be    paid

overtime compensation for his hours worked in excess of forty (40)

hours each workweek.

     18.   Additionally, the Plaintiff is entitled to an amount

equal to all of his unpaid overtime compensation as liquidated


                                         -4-
    Case 4:21-cv-02271 Document 1 Filed on 07/14/21 in TXSD Page 5 of 6



damages.

     19.   Finally,   the   Plaintiff     is   entitled    to        reasonable

attorneys' fees and costs in this action. 29 U.S.C. § 216(b)

(2021).

                                 PRAYER

     WHEREFORE, Plaintiff Emmanuel Geovanny Martinez requests that

this Court award him judgment, jointly and severally, against

Defendants Warehouse Wheel & Tire, L.L.C., and Jose Saldana,

Individually, for the following:

     a.    damages for the full amount of the Plaintiff’s
           unpaid overtime compensation;

     b.    an amount equal to the Plaintiff’s unpaid
           overtime compensation as liquidated damages;

     c.    reasonable attorneys’ fees, costs and expenses
           of this action;

     d.    pre-judgment  interest  and   post-judgment
           interest at the highest rates allowable by
           law; and

     e.    such other and      further    relief   as   may     be
           allowed by law.

                                  Respectfully submitted,


                                  /S/ Mark Siurek
                                  Mark Siurek
                                  TBA# 18447900
                                  Fed ID# 9417
                                  3334 Richmond Ave, Suite 100
                                  Houston, Texas 77098
                                  713-522-0066 (telephone)
                                  713-522-9977 (fax)
                                  msiurek@warrensiurek.com

                                  ATTORNEY-IN-CHARGE FOR PLAINTIFF


                                    -5-
Case 4:21-cv-02271 Document 1 Filed on 07/14/21 in TXSD Page 6 of 6



                              OF COUNSEL:

                              WARREN & SIUREK, L.L.P.
                              Patricia Haylon
                              TBA# 09281925
                              Fed ID# 13941
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              thaylon@warrensiurek.com




                                -6-
